      Case 3:19-cv-01964-BN Document 31 Filed 08/31/20           Page 1 of 14 PageID 243



                        IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

2018 HOUSES, LLC,                              §
                                               §
                   Plaintiff,                  §
                                               §
V.                                             §                No. 3:19-cv-1964-BN
                                               §
BANK OF AMERICA, N.A.,                         §
                                               §
                  Defendant.                   §

                         MEMORANDUM OPINION AND ORDER

           Defendant Bank of America, N.A., (“BOA”) has filed a motion for summary

     judgment. See Dkt. Nos. 23-24. Plaintiff 2018 Houses, LLC opposes the motion, see

     Dkt. No. 26, and BOA has filed a reply, see Dkt. No. 27.

           For the reasons and to the extent explained below, the Court grants BOA’s

     motion for summary judgment [Dkt. Nos. 23-24] and dismisses 2018 Houses’s claims

     with prejudice.

                                         Background

            This case is about a dispute over the priority of interests in residential

     property located as 1509 Spa Court, Dallas, Texas 75241 (“the Property”). See Dkt.

     No. 1-1 at 6-13.

           In 2004 Dojorn D. Chatmon, and Leshedia McCurry-Chatmon executed a

     promissory note (“the Note”) to obtain a loan to purchase the Property. See id. at 6;

     see also Dkt. No. 24-1 at 1. The note was secured by a deed of trust (“the Deed of

     Trust”) that encumbered the Property. See Dkt. No. 24-1 at 1.




                                               1
 Case 3:19-cv-01964-BN Document 31 Filed 08/31/20          Page 2 of 14 PageID 244



       The lender in this transaction was Ryland Mortgage Company, and Mortgage

Electronic Registration Systems, Inc. (“MERS”) served as nominee for the lender. See

Dkt. No. 24-1 at 1.

       On August 19, 2009, MERS executed an assignment of the Deed of Trust and

transferred title to BAC Home Loans Servicing, LP (“BAC”). See Dkt. No. 24-2. The

transfer of title and assignment of the Deed of Trust was recorded in the Official Real

Property Records of Dallas County, Texas on September 22, 2009. See id. at 3.

       Then, on or about June 28, 2011, BAC merged with BOA. See id. at 4-7.

       The Chatmons eventually became delinquent in paying their homeowners’

association assessments. This delinquency resulted in a $5,000.00 homeowners’

assessment lien on the Property. And, on February 2, 2016, the Property was

foreclosed on by the Chatmons’ homeowner’s association and sold at constable sale.

See Dkt. No. 24-4. Title and Title Properties purchased the Property, taking the

Property subject to the original Deed of Trust that is now held by BOA. See Dkt. No.

1-1 at 6.

       On June 15, 2016, Title and Title Properties transferred the Property to Title

and Title Properties, LLC. See Dkt. No. 24-5.

       On November 21, 2016, Title & Title Properties, LLC transferred title to the

Property to 2012 Properties, LLC. See Dkt. No. 24-6. On June 18, 2018, 2012

Properties, LLC deeded the Property to DBDFW2 LLC. See Dkt. No. 24-7.

       And, on June 28, 2018, DBDFW2 LLC sold the Property to 2018 Houses, LLC.

See Dkt. No. 24-8.




                                          2
 Case 3:19-cv-01964-BN Document 31 Filed 08/31/20           Page 3 of 14 PageID 245



      At every transfer of title, each of the deeds was recorded in the Dallas County

real property records. See Dkt. Nos. 24-1, 24-2, 24-4, 24-5, 24-6, 24-7, 24-8.

      And, to recover the original loan amount that was loaned to the Chatmons,

BOA posted the Property for foreclosure sale on August 6, 2019. See Dkt. No. 1-1 at

7.

      On August 5, 2019, 2018 Houses filed this action in the 116th Judicial District

Court of Dallas County, Texas along with an Application for Temporary Restraining

Order to enjoin the foreclosure sale. See Dkt. No. 1-1.

      2018 Houses claims that it “now has legal title to the Property, has made

improvements to the Property, and has maintained the structure of the Property as

well as the outside of the Property.” See Dkt. No. 1-1 at 7.

      And 2018 Houses claims that it has made “several attempts” to obtain a total

payoff amount of the Note from BOA so that it can pay off the Note and preserve its

legal interest in the Property and remove the cloud on the title. See id. 2018 Houses

claims that BOA has failed to provide it with such information and also refuses to

acknowledge 2018 Houses as the legal owner of the Property. See id.

      2018 Houses asserts claims for declaratory judgment, tortious interference

with contract, and equity of redemption. See Dkt. No. 1-1.

      On August 16, 2019, BOA removed this action to federal court based on the

court’s diversity jurisdiction under 28 U.S.C. § 1332. See Dkt. No. 1.

      BOA has filed a motion for summary judgment to dismiss all of 2018 Houses’s

claims with prejudice. See Dkt. Nos. 23-24.




                                           3
 Case 3:19-cv-01964-BN Document 31 Filed 08/31/20            Page 4 of 14 PageID 246



       In its motion for summary judgment, BOA argues that it is the owner of the

first mortgage lien on the Property and therefore has a superior interest in the

property. See id.

       2018 Houses opposes the motion and argues that it is the rightful owner of the

Property. See Dkt. No. 26.

                                   Legal Standards

       Under Federal Rule of Civil Procedure 56, summary judgment is proper “if the

movant shows that there is no genuine dispute as to any material fact and the movant

is entitled to judgment as a matter of law.” FED. R. CIV. P. 56(a). A factual “issue is

material if its resolution could affect the outcome of the action.” Weeks Marine, Inc.

v. Fireman’s Fund Ins. Co., 340 F.3d 233, 235 (5th Cir. 2003). “A factual dispute is

‘genuine,’ if the evidence is such that a reasonable [trier of fact] could return a verdict

for the nonmoving party.” Crowe v. Henry, 115 F.3d 294, 296 (5th Cir. 1997).

       If the moving party seeks summary judgment as to his opponent’s claims or

defenses, “[t]he moving party bears the initial burden of identifying those portions of

the pleadings and discovery in the record that it believes demonstrate the absence of

a genuine issue of material fact, but is not required to negate elements of the

nonmoving party’s case.” Lynch Props., Inc. v. Potomac Ins. Co., 140 F.3d 622, 625

(5th Cir. 1998). “Summary judgment must be granted against a party who fails to

make a showing sufficient to establish the existence of an element essential to that

party’s case, and on which it will bear the burden of proof at trial. If the moving party

fails to meet this initial burden, the motion must be denied, regardless of the




                                            4
 Case 3:19-cv-01964-BN Document 31 Filed 08/31/20             Page 5 of 14 PageID 247



nonmovant’s response.” Pioneer Expl., L.L.C. v. Steadfast Ins. Co., 767 F.3d 503, 511

(5th Cir. 2014) (internal quotation marks and footnote omitted).

      “Once the moving party meets this burden, the nonmoving party must set

forth” – and submit evidence of – “specific facts showing a genuine issue for trial and

not rest upon the allegations or denials contained in its pleadings.” Lynch Props., 140

F.3d at 625; Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994) (en

banc); accord Pioneer Expl., 767 F.3d at 511 (“[T]he nonmovant cannot rely on the

allegations in the pleadings alone” but rather “must go beyond the pleadings and

designate specific facts showing that there is a genuine issue for trial.”) (internal

quotation marks and footnotes omitted).

      The Court is required to consider all evidence and view all facts and draw all

reasonable inferences in the light most favorable to the nonmoving party and resolve

all disputed factual controversies in favor of the nonmoving party – but only if both

parties   have   introduced    evidence    showing     that    an   actual   controversy

exists. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986); Pioneer Expl.,

767 F.3d at 511; Boudreaux v. Swift Transp. Co., Inc., 402 F.3d 536, 540 (5th Cir.

2005); Lynch Props., 140 F.3d at 625. “The evidence of the nonmovant is to be

believed, and all justifiable inferences are to be drawn in [his or her] favor. While the

court must disregard evidence favorable to the moving party that the jury is not

required to believe, it gives credence to evidence supporting the moving party that is

uncontradicted and unimpeached if that evidence comes from disinterested




                                           5
 Case 3:19-cv-01964-BN Document 31 Filed 08/31/20           Page 6 of 14 PageID 248



witnesses.” Porter v. Houma Terrebonne Hous. Auth. Bd. of Comm'rs, 810 F.3d 940,

942-43 (5th Cir. 2015) (internal quotation marks and footnotes omitted).

      “Unsubstantiated      assertions,   improbable   inferences,   and   unsupported

speculation are not sufficient to defeat a motion for summary judgment,” Brown v.

City of Houston, 337 F.3d 539, 541 (5th Cir. 2003), and neither will “only a scintilla

of evidence” meet the nonmovant’s burden, Little, 37 F.3d at 1075; accord Pioneer

Expl., 767 F.3d at 511 (“Conclusional allegations and denials, speculation,

improbable inferences, unsubstantiated assertions, and legalistic argumentation do

not adequately substitute for specific facts showing a genuine issue for trial.”)

(internal quotation marks and footnote omitted). Rather, the non-moving party must

“set forth specific facts showing the existence of a ‘genuine’ issue concerning every

essential component of its case.” Morris v. Covan World Wide Moving, Inc., 144 F.3d

377, 380 (5th Cir. 1998). And “[o]nly disputes over facts that might affect the outcome

of the suit under the governing law will properly preclude the entry of summary

judgment.” Pioneer Expl., 767 F.3d at 511(internal quotation marks and footnote

omitted).

      If, “after the nonmovant has been given an opportunity to raise a genuine

factual issue,” “the record, taken as a whole, could not lead a rational trier of fact to

find for the non-moving party, then there is no genuine issue for trial.” DIRECTV,

Inc. v. Minor, 420 F.3d 546, 549 (5th Cir. 2005); Steadman v. Texas Rangers, 179 F.3d

360, 366 (5th Cir. 1999).




                                            6
 Case 3:19-cv-01964-BN Document 31 Filed 08/31/20          Page 7 of 14 PageID 249



      The Court will not assume “in the absence of any proof ... that the nonmoving

party could or would prove the necessary facts” and will grant summary judgment “in

any case where critical evidence is so weak or tenuous on an essential fact that it

could not support a judgment in favor of the nonmovant.” Little, 37 F.3d at 1075.

“Rule 56 does not impose upon the district court a duty to sift through the record in

search of evidence to support a party’s opposition to summary judgment,” and “[a]

failure on the part of the nonmoving party to offer proof concerning an essential

element of its case necessarily renders all other facts immaterial and mandates a

finding that no genuine issue of fact exists.” Adams v. Travelers Indem. Co. of Conn.,

465 F.3d 156, 164 (5th Cir. 2006) (internal quotation marks omitted).

      If, on the other hand, “the movant bears the burden of proof on an issue, either

because he is the plaintiff or as a defendant he is asserting an affirmative defense, he

must establish beyond peradventure all of the essential elements of the claim or

defense to warrant judgment in his favor.” Fontenot v. Upjohn Co., 780 F.2d 1190,

1194 (5th Cir. 1986). The “beyond peradventure” standard imposes a “heavy”

burden. Cont'l Cas. Co. v. St. Paul Fire & Marine Ins. Co., No. 3:04-cv-1866-D, 2007

WL 2403656, at *10 (N.D. Tex. Aug. 23, 2007). The moving party must demonstrate

that there are no genuine and material fact disputes and that the party is entitled to

summary judgment as a matter of law. See, e.g., Martin v. Alamo Cmty. Coll. Dist.,

353 F.3d 409, 412 (5th Cir. 2003). On such a motion, the Court will, again, “draw all

reasonable inferences in favor of the non-moving party.” Chaplin v. NationsCredit

Corp., 307 F.3d 368, 372 (5th Cir. 2002).




                                            7
 Case 3:19-cv-01964-BN Document 31 Filed 08/31/20        Page 8 of 14 PageID 250



                                      Analysis

      BOA first argues that the summary judgment evidence establishes that it has

the senior mortgage lien that encumbers the Property and that 2018 Houses

purchased the Property subject to BOA’s lien. See Dkt. No. 24 at 8.

      BOA points out that, under Texas law, a junior lien foreclosure sale does not

terminate a senior mortgage interest in the foreclosed real estate. See id. And BOA

asserts that 2018 Houses does not claim that the Deed of Trust was not recorded in

the Dallas County property records. See id.

      Next, BOA argues that 2018 Houses is not entitled to a declaratory judgment

that would establish that 2018 has an ownership interest in the Property and has a

right to pay off the Note and communicate with the mortgagee. See id. at 10. BOA

argues that 2018 Houses has failed to allege an independent viable cause of action

separate from its request for declaratory relief and, thus, under Texas law, 2018

Houses’s claim for declaratory relief must fail.

      BOA also asserts that 2018 Houses’s claim for tortious interference with

contract claim fails because 2018 Houses fails to explain how BOA’s activity with

2018 Houses, a non-borrower, amounts to interference of any contract. See id. at 11.

BOA contends that 2018 Houses has failed to produce any evidence to show that it

was entitled to a payoff. See id. BOA also argues that 2018 Houses has failed to

provide any evidence of damages. See id.




                                           8
 Case 3:19-cv-01964-BN Document 31 Filed 08/31/20          Page 9 of 14 PageID 251



       Next, BOA asserts that 2018 Houses’s claim for quiet title to the Property fails.

See id. at 12. BOA argues that 2018 Houses has failed to produce any evidence that

BOA’s interest in the Property is invalid. See id.

       Lastly, BOA argues that 2018 Houses’s claim for equitable redemption fails

because BOA has advised 2018 Houses of the amount that 2018 Houses would need

to tender to discharge the lien and 2018 Houses has failed to do so. See id. at 13-14;

see also Lucero Decl. Dkt. No. 24-9.

       2018 Houses responds to the summary judgment motion by asserting that the

deed conveying title to 2018 Houses evidences that it is the current owner of record

of the Property and has standing to bring its claims. See Dkt. No. 26 at 3.

       The essence of 2018 Houses’s response in opposition to summary judgment is

that

        Plaintiff has an ownership interest in the Property and has the right
        and authority to pay on the note and communicate with any valid
        mortgagee or valid mortgage servicer administering the note.
        Plaintiff’s claims all arise from Defendant’s refusal to recognize that
        Plaintiff has an interest in the Property and have the right to receive
        a payoff. Defendant’s refusal to provide Plaintiff a payoff has caused
        Plaintiff to incur damages. Defendant’s refusal to acknowledge
        Plaintiff as a party with any authority or rights in connection to the
        Property is improper interference with the performance of Plaintiff’s
        contract to purchase the Property from DBDFW2 LLC and have
        resulted in an ever-increasing arrearage on the Property and the
        proximate cause of damages to the Plaintiff. Defendant’s refusals to
        communicate with Plaintiff and provide a payoff have resulted in an
        ever-increasing arrearage and also legal fees and costs to file this
        action to force Defendant to provide a payoff.

Dkt. No. 26 at 4.

       2018 Houses also argues that its claim for declaratory relief does not fail. See

id. 2018 Houses again asserts that BOA’s refusal to provide it with a payoff amount


                                           9
 Case 3:19-cv-01964-BN Document 31 Filed 08/31/20         Page 10 of 14 PageID 252



has caused it to incur damages. See id. 2018 Houses argues that BOA’s refusal to

recognize 2018 Houses “as a party with any authority or rights in connection to the

Property is improper interference with the performance of [2018 Houses’s] contract

to purchase the Property from DBDFW2 LLC and have resulted in an ever-increasing

arrearage on the Property and the proximate cause of damages to [2018 Houses].” Id.

at 4. 2018 Houses argues that material questions of fact preclude summary judgment.

       In reply, BOA points out that 2018 Houses’s response does not meaningfully

address BOA’s argument on summary judgment relating to 2018 Houses’s claim for

tortious interference with a contract, suit to quiet title, and equitable right of

redemption. See Dkt. No. 27 at 2.

       BOA also asserts that 2018 Houses’s response fails to create any fact issue with

regard to its declaratory judgment claim. See id.

       And BOA contends that 2018 Houses does not even address BOA’s argument

that 2018 Houses is not a bona fide purchaser, nor does 2018 Houses argue that

BOA’s lien is invalid. See id. at 3.

       The Court is persuaded by BOA’s arguments for summary judgment.

       The summary judgment evidence establishes that BAC held the Chatmons’

Note and the Deed of Trust and therefore held the senior mortgage lien on the

Property. See Dkt. No. 24-2 at 1-2. BAC’s interest in the Property was filed and

recorded in the official public records of Dallas County on September 22, 2009. See

id. at 3. The evidence also establishes that BAC merged with BOA in 2011. See id. at

4-7. Thus, BOA is the current holder of the Note and Deed of Trust.




                                          10
 Case 3:19-cv-01964-BN Document 31 Filed 08/31/20          Page 11 of 14 PageID 253



      And, while 2018 Houses asserts that it purchased the Property on June 18,

2018, it acknowledges that it “purchased the Property subject to the note held by

Defendants.” Dkt. No. 1-1 at 8.

      The summary judgment evidence also supports dismissal of 2018 Houses’s

tortious interference with contract claim. In its complaint, 2018 Houses alleges that

its tortious interference with contract claim arises out of BOA’s refusal to

acknowledge 2018 Houses as a party with any authority or rights in connection to the

Property. See Dkt. No. 1-1 at 8. 2018 Houses alleges that BOA’s refusal to

communicate with it has “resulted in an ever-increasing arrearage, and now the

immediate threat of the loss of the Property in a foreclosure sale.” Id. In essence, 2018

Houses’s claim arises out of BOA’s alleged refusal to provide an opportunity to pay

off the senior mortgage lien.

      And, in opposition to summary judgment, 2018 Houses alleges that BOA’s

refusal to acknowledge 2018 Houses as a party with any authority or rights in

connection with the Property amounts to “improper interference with the

performance of [2018 Houses’s] contract to purchase the Property from DBDFW2

LLC.” Dkt. No. 26 at 4.

      But 2018 Houses has not alleged or provided any competent summary

judgment evidence to show that it is entitled to receive a payoff amount. 2018 Houses

is not a party to the Deed of Trust, and it has not assumed the position of the

mortgagor after purchasing the Property.




                                           11
 Case 3:19-cv-01964-BN Document 31 Filed 08/31/20         Page 12 of 14 PageID 254



      The Court adopts the caselaw cited by BOA and finds that BOA owed no duty

to 2018 Houses to provide information regarding the payoff amount. See Gonzalez

Equities Ltd. v. Select Portfolio Servicing, Inc., No. SA-14-cv-1087-XR, 2015 WL

4508353, at *5 (W.D. Tex. July 24, 2015) (holding that a junior lienholder had no right

to senior lien payout amount) (citing Sanders v. Shelton, 970 S.W.2d 721, 726–27

(Tex. App.-Austin 1998, no pet.) (“[W]e hold that the Trustee owed no duty to [a

different debtor than a mortgagor with an interest in the property] to provide

information regarding the payoff amount of the underlying obligation.”)).

      More fundamentally, 2018 Houses acknowledges that it purchased the

Property subject to the Deed of Trust. 2018 Houses’s argument that BOA is tortiously

interfering with its performance of the contract with DBDFW2 LLC fails to persuade

because 2018 Houses acknowledges that it entered into the contract with DBDFW2

LLC subject to BOA’s Deed of Trust encumbering the Property.

      2018 Houses’s claim for equitable right of redemption fails because the

summary judgment evidence shows that BOA provided 2018 Houses with a payoff

amount on September 24, 2019 and advised 2018 Houses that it would need to tender

the payoff amount by October 11, 2019. See Dkt. No. 24-9. And, although 2018 Houses

submits a declaration from its manager, Dan Blackburn, in opposition to summary

judgment, Mr. Blackburn does not deny that BOA provided 2018 Houses with a payoff

amount on September 24, 2019. See Dkt. No. 26 at 7-8.

      Turning to 2018 Houses’s claim for quiet title, that claim fails because 2018

Houses does not allege that BOA’s interest in the Property is invalid. 2018 Houses




                                          12
 Case 3:19-cv-01964-BN Document 31 Filed 08/31/20        Page 13 of 14 PageID 255



acknowledges that it bought the Property subject to the Deed of Trust that is held by

BOA. See Dkt. No.1-1 at 8.

      And, because 2018 Houses does not assert an independent viable cause of

action separate from its request for declaratory relief, its request for declaratory

judgment cannot survive summary judgment. See Bauer v. Texas, 341 F.3d 352, 358

(5th Cir. 2003).

      At bottom, 2018 Houses acknowledges that it purchased the Property in 2018

subject to the Deed of Trust held by BOA. And, in September 2019, BOA apparently

communicated to 2018 Houses the dollar amount that 2018 Houses would need to

tender in order to pay off the senior mortgage lien. 2018 Houses does not dispute this

but instead appears to complain that BOA should have communicated the payoff

amount sooner. But BOA was not under any obligation to provide 2018 Houses with

a payoff amount in the first place.

      In essence, 2018 Houses’s only argument against summary judgment is that it

is the current owner of record of the Property, has standing to bring its claims, and

is entitled to tender a payoff amount to discharge the mortgage that encumbers the

Property. See Dkt. No. 26. But, other than these blanket assertions, 2018 Houses

makes no credible argument against summary judgment and provides no competent

summary judgment evidence to support its claims.

                                      Conclusion

      The Court grants Bank of America’s motion for summary judgment [Dkt. Nos.

23-24] and dismisses 2018 Houses’s claims with prejudice.




                                          13
Case 3:19-cv-01964-BN Document 31 Filed 08/31/20                                   Page 14 of 14 PageID 256



    SO ORDERED.

    DATED: August 31, 2020




                                  ______________________________________________________________________________________________________________________


                                  DAVID L. HORAN
                                  UNITED STATES MAGISTRATE JUDGE




                                       14
